             Case 18-09108-RLM-11                       Doc 337        Filed 03/11/19            EOD 03/11/19 15:44:37                   Pg 1 of 10
Debtor Name           USA Gymnastics
United States Bankruptcy Court for the Southern District of Indiana
Case number (if known):                18-09108


                                                                                                                                     X Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     CONTRACT/AGREEMENT                                   3RD LEVEL INC, DBA 3RD LEVEL CONSULTING
         lease is for and the nature    LICENSE AGREEMENT                                    ATTN: FRANK SAHLEIN
2.1                                     BUSINESS MANAGEMENT SUCCESS COURSE                   412 S 13TH ST, STE 412
         of the debtor's interest
                                        FOUNDATION SERIES                                    BOISE, ID 83702


         State the term remaining       Unknown
         List the contract number of
         any government contract        Not Available


         State what the contract or     CONTRACT/AGREEMENT                                   ALIAKSEI SHOSTACK
         lease is for and the nature    ATHLETE SUPPORT                                      ADDRESS REDACTED
2.2                                     2018 ROAD TO EXCELLENCE - TOKYO 2020
         of the debtor's interest


         State the term remaining       12/31/2018
         List the contract number of
         any government contract        Not Available


         State what the contract or     CONTRACT/AGREEMENT                                   ALYSSA OH
         lease is for and the nature    ATHLETE SUPPORT                                      ADDRESS REDACTED
2.3                                     2018 ROAD TO EXCELLENCE - TOKYO 2020
         of the debtor's interest


         State the term remaining       12/31/2018
         List the contract number of
         any government contract        Not Available


         State what the contract or     CONTRACT/AGREEMENT                                   AUSTRING INVESTIGATIONS LLC
         lease is for and the nature    INDEPENDENT CONTRACTOR                               ATTN: NANCY AUSTRING
2.4                                     INVESTIGATOR                                         P.O. BOX 961
         of the debtor's interest
                                                                                             GIG HARBOUR, WA 98335


         State the term remaining       Unknown
         List the contract number of
         any government contract        Not Available


         State what the contract or     CONTRACT/AGREEMENT                                   CARISSA LAUGHON
         lease is for and the nature    INDEPENDENT CONTRACTOR                               ADDRESS REDACTED
2.5                                     ACROBATIC HIGH-PERFORMANCE ADMINISTRATOR
         of the debtor's interest


         State the term remaining       12/31/2018
         List the contract number of
         any government contract        Not Available



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 10
              Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 2 of 10
Debtor Name            USA Gymnastics                                                            Case number (if known): 18-09108


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    CONTRACT/AGREEMENT                           CISION US INC.
          lease is for and the nature   SERVICE AGREEMENT                            ATTN: JOSH KOWALKOWSKI
2.6                                     MEDIA INFLUENCING AND SUPPORT                1 PRUDENTIAL PLAZA, 7TH FL
          of the debtor's interest
                                                                                     130 E RANDOLPH ST
                                                                                     CHICAGO, IL 60601

          State the term remaining      10/31/2019
          List the contract number of
          any government contract       Not Available


          State what the contract or    REAL PROPERTY LEASE                          CRE 130 LLC
          lease is for and the nature                                                C/O SUMMIT REALTY GROUP OF INDIANA, INC.
2.7                                                                                  241 NORTH PENNSYLVANIA ST, STE 300
          of the debtor's interest
                                                                                     INDIANAPOLIS, IN 46204

                                                                                     CRE 130 LLC
          State the term remaining                                                   C/O ONWARD INVESTORS, LLC
          List the contract number of                                                ATTN: GENERAL COUNSEL
                                        Not Available                                6500 CITY WEST PARKWAY, STE 440
          any government contract
                                                                                     EDEN PRAIRIE, MN 55344

          State what the contract or    CONTRACT/AGREEMENT                           DAVID KRUSE
          lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.8                                     ATHLETE CARE COORDINATOR
          of the debtor's interest


          State the term remaining      12/31/2018
          List the contract number of
          any government contract       Not Available


          State what the contract or    CONTRACT/AGREEMENT                           DEARY BROS. INC.
          lease is for and the nature   SPONSORSHIP AGREEMENT                        DBA DEARY'S GYMNASTICS SUPPLY
2.9                                                                                  ATTN: JOHN DEARY, VICE PRESIDENT
          of the debtor's interest
                                                                                     17 LUCIENNE AVE
                                                                                     DANIELSON, CT 06239

          State the term remaining      12/31/2021
          List the contract number of
          any government contract       Not Available


          State what the contract or    CONTRACT/AGREEMENT                           DUSTY RITTER
          lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.10                                    JUNIOR OLYMPIC PROGRAM COORDINATOR
          of the debtor's interest


          State the term remaining      12/31/2019
          List the contract number of
          any government contract       Not Available


          State what the contract or    CONTRACT/AGREEMENT                           ELENA SAVENKOVA
          lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.11                                    RHYTHMIC DEVELOPMENT COORDINATOR
          of the debtor's interest


          State the term remaining      12/31/2018
          List the contract number of
          any government contract       Not Available




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 3 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           ELITE SPORTSWEAR, L.P.
       lease is for and the nature   SPONSORSHIP AGREEMENT                        ATTN: CEO
2.12                                                                              2136 N 13TH ST.
       of the debtor's interest
                                                                                  P.O. BOX 64000
                                                                                  READING, PA 19612

       State the term remaining      12/31/2020
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           EPIGNOSIS LLC
       lease is for and the nature   SAAS LMS AGREEMENT AND                       ATTN: ATHANASIOS PAPANGELIS, CTO
2.13                                 TALENTLMS PREMIUM UNLIMITED PLAN             315 MONTGOMERY ST, 8TH FL
       of the debtor's interest
                                                                                  SAN FRANCISCO, CA 94104


       State the term remaining      11/30/2019
       List the contract number of
       any government contract       Not Available


       State what the contract or    AUTOMOBILE                                   EVEREST DENALI INSURANCE COMPANY
       lease is for and the nature                                                477 MARTINSVILLE RD
2.14                                                                              P.O. BOX 830
       of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-0830


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SEXUAL ABUSE & MOLESTATION POLICY            EVEREST DENALI INSURANCE COMPANY
       lease is for and the nature                                                477 MARTINSVILLE RD
2.15                                                                              P.O. BOX 830
       of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-0830


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    GENERAL LIABILITY                            EVEREST DENALI INSURANCE COMPANY
       lease is for and the nature                                                477 MARTINSVILLE RD
2.16                                                                              P.O. BOX 830
       of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-0830


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    EXCESS LIABILITY                             EVEREST DENALI INSURANCE COMPANY
       lease is for and the nature                                                477 MARTINSVILLE RD
2.17                                                                              P.O. BOX 830
       of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-0830


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 4 of 10
Debtor Name         USA Gymnastics                                                             Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    D&O EXCESS LIABILITY                         EVEREST DENALI INSURANCE COMPANY
       lease is for and the nature                                                477 MARTINSVILLE RD
2.18                                                                              P.O. BOX 830
       of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-0830


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONTRACT/AGREEMENT                           EVO ATHLETICS
       lease is for and the nature   COMMERCIAL LEASE                             ATTN: AIMEE BOORMAN
2.19                                                                              7188 EAST 15TH ST, UNIT 2
       of the debtor's interest
                                                                                  SARASOTA, FL 34243


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           GEORGIANNA ARAGON
       lease is for and the nature   INDEPENDENT CONTRACTOR                       820 VIA ELEGANTE NW
2.20                                 INVESTIGATOR                                 ALBUQUERQUE, NM 87113
       of the debtor's interest


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           GLOBAL SPECTRUM LP
       lease is for and the nature   LICENSE AGREEMENT                            DBA SPECTRA VENUE MANAGEMENT
2.21                                 PALM BEACH CONVENTION CENTER                 PALM BEACH COUNTY CONV CTR
       of the debtor's interest
                                     2019 USA GYMNASTICS T&T STARS & STRIPES      ATTN: GENERAL MANAGER
                                     CHAMPIONSHIPS                                650 OKEECHOBEE BLVD.
                                                                                  WEST PALM BEACH, FL 33401
       State the term remaining      07/21/2019
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           GOOGLE INC.
       lease is for and the nature   LICENSE AGREEMENT                            1600 AMPHITHEATER PARKWAY
2.22                                 YOUTUBE PARTNER PROGRAM                      MOUNTAIN VIEW, CA 94043
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONTRACT/AGREEMENT                           GYM FUN MANAGEMENT LLC
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ATTN: CHERYL JARRETT
2.23                                 CONGRESS AND EDUCATIONAL ARCHITECT           110 N IH 35, STE 315
       of the debtor's interest
                                                                                  P.O. BOX 333
                                                                                  ROUND ROCK, TX 78681

       State the term remaining      10/07/2019
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 4 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 5 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           IRON MOUNTAIN
       lease is for and the nature   DOCUMENT STORAGE                             1000 CAMPUS DR
2.24                                                                              COLLEGEVILLE, PA 19426
       of the debtor's interest


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           ISAAC ROWLEY
       lease is for and the nature   ATHLETE SUPPORT                              ADDRESS REDACTED
2.25                                 2018 ROAD TO EXCELLENCE - TOKYO 2020
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           JEFFREY GLUCKSTEIN
       lease is for and the nature   ATHLETE SUPPORT                              ADDRESS REDACTED
2.26                                 2018 ROAD TO EXCELLENCE - TOKYO 2020
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           JENNIFER L. SEEBER
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.27                                 CONSULTANT FOR THE SAFE SPORT DEPARTMENT
       of the debtor's interest
                                     OF USA GYMNASTICS


       State the term remaining      02/21/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           JESSICA STEVENS
       lease is for and the nature   ATHLETE SUPPORT                              ADDRESS REDACTED
2.28                                 2018 ROAD TO EXCELLENCE - TOKYO 2020
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           JOYANNE UMENHOFER
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.29                                 TRAMPOLINE DEVELOPMENT CENTERS'
       of the debtor's interest
                                     COORDINATOR


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 6 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           KINESIO HOLDING CORPORATION
       lease is for and the nature   SPONSORSHIP AGREEMENT                        ATTN: ELISE KASE - VICE PRESIDENT
2.30                                                                              4001 MASTHEAD ST., NE
       of the debtor's interest
                                                                                  ALBUQUERQUE, NM 87109


       State the term remaining      12/31/2020
       List the contract number of
       any government contract       Not Available


       State what the contract or    FACILITIES USE AGREEMENT                     LAKE FRANCES RETREATS
       lease is for and the nature                                                12244 PATAGONIA LN
2.31                                                                              KNOXVILLE, TN 37922
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONTRACT/AGREEMENT                           LANA LASHOFF
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.32                                 NATIONAL COACHING STAFF
       of the debtor's interest
                                     DISCIPLINE/DEPARTMENT: RHYTHMIC


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           LORI LAZNOVSKY
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.33                                 TECHNICAL DIRECTOR OF GYMNASTICS
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           MAILFINANCE, A NEOPOST USA COMPANY
       lease is for and the nature   PRODUCT LEASE AGREEMENT                      478 WHEELERS FARMS RD
2.34                                 WITH METER RENTAL AGREEMENT                  MILFORD, CT 06461
       of the debtor's interest


       State the term remaining      02/13/2023
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           MARGARITA MAMZINA
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.35                                 MEMBER OF THE NATIONAL COACHING STAFF
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 6 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 7 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           MAXIENT LLC
       lease is for and the nature   SERVICE AGREEMENT                            P.O. BOX 7224
2.36                                 SOFTWARE FOR TRACKING STUDENT CONDUCT        CHARLOTTESVILLE, VA 22906
       of the debtor's interest


       State the term remaining      04/30/2021
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           NATIONAL CENTER FOR SAFETY INITIATIVES, LLC
       lease is for and the nature   FULL SERVICE DATA ACCESS                     ATTN: TRISH MCGONNELL, EXEC DIR
2.37                                                                              21403 CHAGRIN BLVD, STE 200
       of the debtor's interest
                                                                                  BEACHWOOD, OH 44122-5357


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           NATIONAL CENTER FOR SAFETY INITIATIVES, LLC
       lease is for and the nature   FULL SERVICE DATA ACCESS                     ATTN: TRISH MCGONNELL, EXEC DIR
2.38                                 FIRST AMENDMENT                              21403 CHAGRIN BLVD, STE 200
       of the debtor's interest
                                                                                  BEACHWOOD, OH 44122-5357


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           NATIONAL CENTER FOR SAFETY INITIATIVES, LLC
       lease is for and the nature   FULL SERVICE DATA ACCESS                     ATTN: TRISH MCGONNELL, EXEC DIR
2.39                                 SECOND AMENDMENT                             21403 CHAGRIN BLVD, STE 200
       of the debtor's interest
                                                                                  BEACHWOOD, OH 44122-5357


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           NATIONAL CENTER FOR SAFETY INITIATIVES, LLC
       lease is for and the nature   FULL SERVICE DATA ACCESS                     ATTN: TRISH MCGONNELL, EXEC DIR
2.40                                 DETERMINING SHARING ADDENDUM                 21403 CHAGRIN BLVD, STE 200
       of the debtor's interest
                                                                                  BEACHWOOD, OH 44122-5357


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           NICOLE AHSINGER
       lease is for and the nature   ATHLETE SUPPORT                              ADDRESS REDACTED
2.41                                 2018 ROAD TO EXCELLENCE - TOKYO 2020
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 7 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 8 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           NUNO MERINO
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.42                                 NATIONAL TRAMPOLINE HEAD COACH
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           PATTI CONNER
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.43                                 USA GYMNASTICS TECHNICAL COORDINATOR AND
       of the debtor's interest
                                     CONTRACTOR


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           PNC BANK, NATIONAL ASSOCIATION
       lease is for and the nature   VISA COMMERCIAL CARD AGREEMENT               TREASURY MANAGEMENT
2.44                                                                              FIRSTSIDE CENTER, 500 FIRST AVENUE
       of the debtor's interest
                                                                                  ATTN: COMMERICAL CARD OPERATIONS
                                                                                  MAILSTOP: P7-PFSC-03-D
                                                                                  PITTSBURGH, PA 15219
       State the term remaining
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           PNC BANK, NATIONAL ASSOCIATION
       lease is for and the nature   VISA COMMERCIAL CARD AGREEMENT               ATTN: CHIEF COUNSEL, COMMERCIAL BANKING GROUP
2.45                                                                              1600 MARKET STREET, 28TH FLOOR
       of the debtor's interest
                                                                                  PHILADELPHIA, PA 19103


       State the term remaining
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                       POSITIVE COACHING ALLIANCE
       lease is for and the nature   OFFICIAL AGREEMENT                       ATTN: JASON SACKS
2.46                                 ONLINE COURSES AND WORKSHOPS FOR COACHES 1001 RENGSTORFF AVE, #101
       of the debtor's interest
                                                                              MOUNTAIN VIEW, CA 94043


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           PRO TRAININGS LLC
       lease is for and the nature   RESELLER/AFFILIATE AGREEMENT                 6452 E FULTON ST. #1
2.47                                 FIRST AID TRAINING COURSES                   ADA, MI 49301
       of the debtor's interest


       State the term remaining      Unknown
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 8 of 10
           Case 18-09108-RLM-11                      Doc 337    Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 9 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           RHODE ISLAND CONVENTION CENTER
       lease is for and the nature   LICENSE AGREEMENT                            SMG, LICENSOR
2.48                                 RHODE ISLAND CONVENTION CENTER               ATTN: JOHN J. MCGINN, SR. DIRECTOR
       of the debtor's interest
                                     MEETING SPACE                                ONE SABIN ST.
                                                                                  PROVIDENCE, RI 02903

       State the term remaining      08/04/2019
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                          RON FROEHLICH
       lease is for and the nature   INDEPENDENT CONTRACTOR                      ADDRESS REDACTED
2.49                                 AUDITOR / MEMBER OF PRESIDENTIAL COMMISSION
       of the debtor's interest
                                     FOR THE FIG


       State the term remaining      12/31/2020
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           SHANNON MEARS
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.50                                 CONSULTANT FOR THE SAFE SPORT DEPARTMENT
       of the debtor's interest
                                     OF USA GYMNASTICS


       State the term remaining      05/23/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           SHARP ELECTRONICS CORPORATION
       lease is for and the nature   VALUE LEASE AGREEMENT                        DBA SHARP BUSINESS SYSTEMS
2.51                                 SHARP MX-6070V AND (2) SHARP MX-3570         7330 E 86TH ST.
       of the debtor's interest
                                                                                  INDIANAPOLIS, IN 46256


       State the term remaining      05/30/2023
       List the contract number of
       any government contract       Not Available


       State what the contract or    EXECUTIVE SEARCH CONTRACT                    SPENCER STUART
       lease is for and the nature                                                PO BOX 98991
2.52                                                                              CHICAGO, IL 60693
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONTRACT/AGREEMENT                           STEVEN GLUCKSTEIN
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.53                                 JUNIOR NATIONAL TRAMPOLINE HEAD COACH
       of the debtor's interest


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 9 of 10
          Case 18-09108-RLM-11                       Doc 337   Filed 03/11/19       EOD 03/11/19 15:44:37                Pg 10 of 10
Debtor Name         USA Gymnastics                                                            Case number (if known): 18-09108


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CONTRACT/AGREEMENT                           TATIANA PERSKAIA
       lease is for and the nature   FIG STIPEND                                  ADDRESS REDACTED
2.54                                 MEMBER OF TECHNICAL COMMITTEE
       of the debtor's interest


       State the term remaining      12/31/2020
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           THOMAS FORSTER
       lease is for and the nature   INDEPENDENT CONTRACTOR                       ADDRESS REDACTED
2.55                                 HIGH PERFORMANCE TEAM COORDINATOR
       of the debtor's interest
                                     WOMENS' PROGRAM OF USA GYMNASTICS


       State the term remaining      12/31/2020
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           VINAYAK PROPERTIES LLC
       lease is for and the nature   GROUP ROOM CONTRACT                          DBA HOLIDAY INN SARASOTA-AIRPORT
2.56                                 ATHLETIC CAMP OVERNIGHT ROOM BOOKINGS X 4    8009 15TH ST E
       of the debtor's interest
                                                                                  SARASOTA, FL 34243


       State the term remaining      11/30/2018
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                         VINAYAK PROPERTIES LLC
       lease is for and the nature   GROUP ROOM CONTRACT                        DBA HOLIDAY INN SARASOTA-AIRPORT
2.57                                 ATHLETIC CAMP OVERNIGHT ROOM BOOKINGS X 10 8009 15TH ST E
       of the debtor's interest
                                                                                SARASOTA, FL 34243


       State the term remaining      11/30/2019
       List the contract number of
       any government contract       Not Available


       State what the contract or    CONTRACT/AGREEMENT                           WILKE, FLEURY, HOFFELT, GOULD & BIRNEY, LLP
       lease is for and the nature   EMPLOYMENT AGREEMENT                         ATTN: JOHN R. VALENICA
2.58                                 LEGAL SERVICES/NATIONAL LEGISLATIVE          400 CAPITOL MALL
       of the debtor's interest
                                     ADVOCACY PROGRAM                             SACRAMENTO, CA 95814


       State the term remaining      12/31/2018
       List the contract number of
       any government contract       Not Available




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 10 of 10
